FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE RODRIGUEZ-SANCHEZ, a.k.a.                  No. 08-74344
Jorge Rodriguez,
                                                 Agency No. A037-443-391
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jorge Rodriguez-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905, 909 (9th Cir. 2004), and we deny the

petition for review.

      Rodriguez-Sanchez’s contention that a conviction under Cal. Penal Code

§ 496d(a) is not categorically an aggravated felony under 8 U.S.C.

§ 1101(a)(43)(G) is foreclosed by Alvarez-Reynaga v. Holder, 596 F.3d 534, 536-

37 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                         2                                 08-74344